      Case 2:21-cv-00514-DJH Document 45 Filed 06/15/21 Page 1 of 4




 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)
 4   Brunn (Beau) W. Roysden III (No. 28698)
 5   Drew C. Ensign (No. 25463)
     Robert J. Makar (No. 33579)
 6   2005 N. Central Ave
 7   Phoenix, AZ 85004-1592
     Phone: (602) 542-8958
 8   Joe.Kanefield@azag.gov
     Beau.Roysden@azag.gov
 9
     Drew.Ensign@azag.gov
10   Robert.Makar@azag.gov
     Attorneys for Plaintiff State of Arizona
11
                           UNITED STATES DISTRICT COURT
12
                                  DISTRICT OF ARIZONA
13
14                                              No. 2:21-cv-00514-DJH

15   STATE OF ARIZONA,
                                             MOTION FOR CONSOLIDATION
                   Plaintiff,                UNDER RULE 65(A)(2)
16          v.
17    JANET YELLEN, in her official capacity
      as Secretary of the Treasury, et al.;
18
                    Defendants.
19
20
21
22
23
24
25
26
27
28
         Case 2:21-cv-00514-DJH Document 45 Filed 06/15/21 Page 2 of 4




 1                                           MOTION
 2           The State of Arizona (“State”) respectfully moves for consolidation of trial on the
 3   merits with the upcoming June 22 hearing on the State’s motion for a preliminary
 4   injunction (Doc. 11). Good cause supports this request for four reasons.1
 5           First, consolidation will serve the interests of judicial economy. The issues
 6   presented here are almost exclusively legal and no facts appear to be genuinely contested.
 7   Moreover, the issues for preliminary and permanent injunctive relief are nearly identical:
 8   “The standard for a preliminary injunction is essentially the same as for a permanent
 9   injunction with the exception that the plaintiff must show a likelihood of success on the
10   merits rather than actual success.” Amoco Prod. Co. v. Village of Gambell, AK, 480 U.S.
11   531, 546, n.12 (1987).
12           Conversely, a second round of briefing and hearings would needlessly waste the
13   resources of the parties and this Court. If this Court wishes to have supplemental briefing
14   on particular issues following the June 22 hearing, the State would be happy to submit
15   such briefing. But simple repetition of existing arguments for permanent injunctive relief
16   is completely avoidable, and should be avoided here.
17           Second, no actual trial should be required here so the granting this motion would
18   merely consolidate consideration of all legal issues into a single hearing. None of the
19   material factual issues appear to be disputed. Indeed, Federal Defendants did not submit
20   even a scintilla of evidence in connection with their opposition to the State’s preliminary
21   injunction motion, see Doc. 31—not one declaration, document, or other piece of
22   evidence. It is thus far from clear that the Federal Defendants have even preserved the
23   right to present live testimony and trial evidence without making the slightest evidentiary
24   proffer in opposing the State’s motion for a preliminary injunction.
25           Third, the unfolding of the Ohio v. Yellen litigation demonstrates the wisdom of
26   consolidation here. Without such consolidation, the parties filed a total of four separate
27   briefs totaling nearly 100 pages regarding permanent injunctive relief—which
28   1
       Federal Defendants have indicated that they “will file a response [the State’s] your
     motion after [the State has] filed it with the Court.”

                                                  1
       Case 2:21-cv-00514-DJH Document 45 Filed 06/15/21 Page 3 of 4




 1   substantially overlapped with the prior preliminary injunction briefing. Such duplicative
 2   briefing should be avoided here.
 3          Moreover, the Federal Defendants specifically consented to resolution of
 4   permanent injunctive relief issues on the briefs alone. As set forth in the Ohio court’s
 5   May 12 minute order:
 6          “The parties agreed to a briefing schedule. Plaintiff to file Motion for
            Permanent Injunction of not more than 30 pages by 5/19/21; Defendants to
 7          file their combined Response to the Motion for Permanent Injunction and
            Motion to Dismiss of not more than 30 pages by 6/2/21; Plaintiff to file
 8          their combined Reply in Support of the Motion for Permanent Injunction
 9          and Response to the Motion to Dismiss of not more than 20 pages by
            6/7/21; Defendants to file their Reply in Support of the Motion to Dismiss
10          of not more than 20 pages by 6/11/21.”
11   There is no reason why the resolution of permanent injunctive relief on briefs alone that

12   the Federal Defendants agreed to in Ohio v. Yellen is any less appropriate here in this

13   case, which presents virtually identical issues.

14          Fourth, consolidation under Rule 65(a)(2) would obviate any need to resolve

15   issues of the relative effectiveness of preliminary injunctive relief relative to permanent

16   relief, which this Court identified in its June 11 Order, and which the Ohio court found

17   significant in its May 12 order and opinion. Consolidation would thus simplify the issues

18   presented, obviate the need for repetitive briefing, and prejudice no one.

19                                         CONCLUSION
            For the foregoing reasons, the State’s motion under Rule 65(a)(2) to consolidate
20
     trial on the merits with the June 22 preliminary injunction hearing should be granted.
21
22
     RESPECTFULLY SUBMITTED this 15th day of June, 2021.
23
24                                              MARK BRNOVICH
                                                ATTORNEY GENERAL
25
                                                By s/ Drew C. Ensign
26                                                 Joseph A. Kanefield (No. 15838)
                                                   Brunn W. Roysden III (No. 28698)
27                                                 Drew C. Ensign (No. 25463)
28                                                 Robert J. Makar (No. 33579)

                                                   Attorneys for Plaintiff Arizona

                                                   2
       Case 2:21-cv-00514-DJH Document 45 Filed 06/15/21 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this 15th day of June, 2021, I electronically filed the
 3   foregoing with the Clerk of the Court for the United States District Court for the District
 4   of Arizona using the CM/ECF filing system. Counsel for all parties are registered
 5   CM/ECF users and will be served by the CM/ECF system pursuant to the notice of
 6
     electronic filing.
 7
 8                                            s/ Drew C. Ensign
 9                                            Attorney for the State of Arizona

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 1
